Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.


Response to Amendments
The applicant amended claims 1-5 and 7 to recite “medial axis sample circle(s)” for “sample circle(s)”
The applicant amended claim 8 to include feature of “generate one or more enclosing circles for the one or more groups of digital boundary points, wherein each enclosing circle encloses a corresponding group of digital boundary points and a portion of the digital shape, and at least one enclosing circle encompasses an area external to the digital shape”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (6,822,652) in view of Watanabe et al. (2017/0358097).

Regarding claim 1, Browne teaches a non-transitory computer-readable medium storing instructions thereon (e.g., A computer readable medium having such software or computer program recorded on it is a computer program product.  Browne: c.8 L.65-67) that, when executed by at least one processor, cause a computing device (e.g., The software may be stored in a computer readable medium, including the storage devices described below, for example. The software is loaded into the computer from the computer readable medium, and then executed by the computer.  Browne: c.8 L.61-65) to:
identify a digital shape comprising a plurality of digital boundary points (e.g., FIG. 1 illustrates a typical 2-dimensional region 11 formed into the character R defined by a set of closed 2-dimensional outline curves 12. That the region defies a character shape is only by way of example. The region 11 could simply be a rectangle in the case of a textile pattern. Browne: c.5 L.6-10 and Fig. 1; reproduced below for reference.  

    PNG
    media_image1.png
    335
    297
    media_image1.png
    Greyscale

The outline curves 12 consists of line segments and it is well-known that a line in a plane is defined as the set of points whose coordinates satisfy a given linear equation); 
determine a medial axis for the digital shape based on the plurality of digital boundary points, the medial axis comprising a plurality of digital medial axis points (e.g., FIG. 2 shows a perspective view of the Euclidean distance map (EDM) 21 of R, with internal points elevated according to their distance from the outline 12. Contours 22, 23 on the EDM are shown to demonstrate the principle of the EDM, and the ridge 24 of the EDM is also shown. The ridge 24 can be converted directly to a set of curves that describe the medial axis transform (MAT) 25 of the region 11. Techniques of determining the EDM and MAT are standard image processing algorithms and are well documented elsewhere (e.g. Gonzales & Woods "Digital Image Processing" or any image processing textbook).  Browne: c.4 L.11-21 and Fig. 2; reproduced below for reference. 

    PNG
    media_image2.png
    263
    461
    media_image2.png
    Greyscale

This preferred method of performing tangential packing is achieved as explained in FIG. 7. A circle 701 with centre C 702 and radius r 707 exists within the region R relative to the outline or boundary 703. Contour lines 709 radiating inward from the boundary 703 indicate distance from the boundary within R. A random direction is chosen indicated by the vector v 704 radiating from C. The vector v intersects C at point P 705 and intersects the boundary 703 at the point Q 706. Browne: c.6 L.18-26 and Fig. 7; reproduced below for reference. 

    PNG
    media_image3.png
    390
    414
    media_image3.png
    Greyscale

It is obvious that the boundary 703 consists of a plurality of points like Q 706 as a line (curve) is a sequence of points. FIG. 17 illustrates the reference object that results in the size variation shown in FIG. 16, which is the MAT 171 of region R derived from the EDM. For any point P 172 within region R the closest skeleton point S 173 is found, and the amount of variation is determined by the distance between P and S. Browne: c.7 L.25-30 and Fig. 17; reproduced below for reference.  

    PNG
    media_image4.png
    330
    428
    media_image4.png
    Greyscale

It is obvious that the MAT consists of a plurality of points like S 173 as a line (curve) consists of a set of points); 
generate a plurality of medial axis sample circles based on the plurality of digital medial axis points by generating each medial axis sample circle to include a center point at a corresponding digital medial axis point (e.g., There is shown in FIG. 16 a packing of circles whose size varies with respect to their proximity to a reference object, in this case the MAT of region R. The circles towards the centre of the region R 161 have greater radii than those circles towards the boundary 162, with a smooth variation in size between these extremes.  Browne: c.7 L.20-25 and Fig. 16; reproduced below for reference. 

    PNG
    media_image5.png
    283
    421
    media_image5.png
    Greyscale

A minimum radii threshold below which circles are deleted.  Browne: c.5 L.5-6.  See 1_1 below); and 
generate a sample circle representation for the digital shape by selecting, from the plurality of medial axis sample circles, a subset of medial axis sample circles that satisfy an overlap threshold (e.g., parameters that affect the final packing result. These parameters can include (but are not limited to) the size range between which circle radii can vary, a preferred direction, a packing density threshold, a measure of allowed overlap between neighbouring circles, a minimum radii threshold below which circles are deleted, etc,  Browne: c.5 L.1-7.  See 1_1 below).
While Browne does not explicitly teach, Watanabe teaches:
(1_1). generate a plurality of medial axis sample circles based on the plurality of digital medial axis points by generating each medial axis sample circle to include a center point at a corresponding digital medial axis point (e.g., The visual skeleton feature determiner may set, for each pixel of the image, a plurality of annular portions which are defined by a plurality of circles having different diameters and centering about each of the pixels, may determine an intensity of a visual stimulus within each of the annular portions by calculating an intensity of a visual stimulus of each of the pixels included in each of the annular portions, and may determine visual skeleton features for each of the pixels based on the intensity of the visual stimulus within each of the annular portions (fourth aspect of the disclosure). This embodiment is beneficial inasmuch as the visual skeleton features included in each of the pixels can be determined precisely while adding surrounding visual skeleton features and effectively eliminating influence of noise. Watanabe: [0014]. FIG. 1 shows a contour K1 including a plurality of visual feature points, which are combined with each other and form an area easy for a human to perceive visually. A topological skeleton (medial axis) MA1 of the contour K1 is obtained by determining circles which inscribe the contour K1 at two or more tangent points, and by connecting center points of these circles into a linear shape. In other words, it can be said that the contour K1 is recognized by recognizing the contour of MA1. FIG. 2 illustrates the topological skeleton of a cat viewed from the side. This topological skeleton is referred to as MA2. FIG. 3 illustrates the topological skeleton of a human hand. This topological skeleton is referred to as MA3.  Watanabe: [0043] and Fig. 1; reproduced below for reference.

    PNG
    media_image6.png
    799
    588
    media_image6.png
    Greyscale

It can be seen that circles in Fig. 1 are medial axis sample circles of different sizes, touching the contour K1 at two or more tangent points and centers on the medial axis MA1)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching Watanabe into the teaching of Browne so that the texture of a contour which is shaped by visual feature areas indicating portions likely to strike a person’s eye the moment the person claps his/her eyes on them, by displaying a skeleton structure of the contour in a manner in which the visual skeleton features – which indicate a degree of salience – are distributed. (Watanabe: [0011] L.2-8).

Regarding claim 2, the combined teaching of Browne and Watanabe teaches the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine an ordering of the plurality of medial axis sample circles based on size (e.g., The circles within the contour K1 have different sizes.  Watanabe: Fig, 1), 
wherein selecting the subset of medial axis sample circles comprises selecting one or more sample circles based on the ordering of the plurality of medial axis sample circles (e.g., The circles on the left side is increasing from the end to the middle of the object.  Watanabe: Fig. 1).

Regarding claim 3, the combined teaching of Browne and Watanabe teaches the non-transitory computer-readable medium of claim 2, wherein selecting the subset of medial axis sample circles that satisfy the overlap threshold (e.g., a measure of allowed overlap between neighboring circles, Browne: c.5 L.4-5.  For example, % of a circle is allowed to overlap and this is taken as a threshold value for overlapping.  The overlapping of two circles of the vertical medial axis of the object in Fig. 1 of Watanabe using the end points as centers of the circles) comprises:
adding a first medial axis sample circle (e.g., C2 112; Browne: Fig. 11. The lower big circle at the middle portion of the object in Fig. 1 of Watanabe) from the plurality of medial axis sample circles to the subset of medial axis sample circles (e.g., C2 111; Browne: Fig. 11.  FIG. 10 shows a circle packing with uniformly increased packing density 101 and the resulting intersection between neighbouring circles. This is achieved by assigning each circle a different virtual and actual radius as illustrated in FIG. 11.  Browne: c.6 L.44-46 and Figs. 10 and 11; reproduced below for reference.  

    PNG
    media_image7.png
    683
    440
    media_image7.png
    Greyscale

Both C1 and C2 are two circles in the circle packing in Fig. 10.  The circles within the object of object in Fig. 1 of Watanabe); 
identifying a second medial axis sample circle from the plurality of medial axis sample circles based on the ordering of the plurality of medial axis sample circles (e.g., Given two neighbouring tangential circles C1 111 with virtual radius rv1 113 and actual radius ra1 114, and C2 112 with virtual radius rv2 115 and actual radius ra2 116, it is shown that the circles are tangential on their virtual radii which touch at the point T 117. Browne: c.6 L.48-52.  As rv1 (ra1) is greater or smaller than rv2 (ra2), the intersection is between two sized circles.  The upper circle in the middle portion of object in Fig. 1 of Watanabe); 
determining that the second medial axis sample circle and the first medial axis sample circle satisfy the overlap threshold (e.g., In the case of FIG. 11 the actual radii are greater than the virtual radii, resulting in a denser packing and overlap of circles. This conflicts with packing conditions (c) and (d) but is allowed as it is often desired as an artistic effect. Browne: c.6 L.54-58 and Fig. 11. The intersection area between the upper and lower circles in the middle portion of the object in Fig. 1 of Watanabe is less than a threshold to become one circle); and 
adding the second medial axis sample circle to the subset of medial axis sample circles based on determining that the second medial axis sample circle and the first medial axis sample circle satisfy the overlap threshold (e.g., circles C1 and C2 are shown overlapped when the overlapping area between the two circles is less than or equal to the allowed overlap area or percentage; Browne: c. 5 L.4-5 and Fig. 11.  The intersection between the two upper and lower circles in the middle portion of the object in Fig. 1 of Watanabe is less than a threshold and the two circles are shown overlapped.  This is equivalent to the spacing between two centers such that the intersection area is less than the threshold).

Regarding claim 4, the combined teaching of Browne and Watanabe teaches the non-transitory computer-readable medium of claim 1, wherein selecting the subset of medial axis sample circles that satisfy the overlap threshold (e.g., a measure of allowed overlap between neighboring circles, Browne: c.5 L.4-5.  For example, % of a circle is allowed to overlap and this is taken as a threshold value for overlapping.  The overlapping of two circles of the vertical medial axis of the object in Fig. 1 of Watanabe using the end points as centers of the circles) comprises:
adding a first medial axis sample circle (e.g., C1 111; Browne: Fig. 11. The lower big circle at the middle portion of the object in Fig. 1 of Watanabe) from the plurality of sample circles to the subset of medial axis sample circles (e.g., C2 112; Browne: Fig. 11.  FIG. 10 shows a circle packing with uniformly increased packing density 101 and the resulting intersection between neighbouring circles. This is achieved by assigning each circle a different virtual and actual radius as illustrated in FIG. 11.  Browne: c.6 L.44-46.  Both C1 and C2 are two circles in the circle packing in Fig. 10.  The circles within the contour K1 of the object in Fig. 1 of Watanabe); 
identifying a second medial axis sample circle from the plurality of medial axis sample circles (e.g., Given two neighbouring tangential circles C1 111 with virtual radius rv1 113 and actual radius ra1 114, and C2 112 with virtual radius rv2 115 and actual radius ra2 116, it is shown that the circles are tangential on their virtual radii which touch at the point T 117. Browne: c.6 L.48-52.  As rv1 (ra1) is greater or smaller than rv2 (ra2), the intersection is between two sized circles. .  For example, a circle with center at a distance 0.01 times the distance (form the lower end point, that is the first circle) between the end points of the vertical medial axis line in the middle portion of the object in Fig. 1 of Watanabe); 
determining that the second medial axis sample circle and the first medial axis sample circle overlap more than the overlap threshold (e.g., In the case of FIG. 11 the actual radii are greater than the virtual radii, resulting in a denser packing and overlap of circles. This conflicts with packing conditions (c) and (d) but is allowed as it is often desired as an artistic effect. Browne: c.6 L.54-58 and Fig. 11. The overlap is allowed if the intersection is less than or equal to %.  The second circle with center 0.01 times distance between the two centers is close to the first circle and the intersection between the two circles is more than a threshold that makes the two circles indistinguishable and hence they are represented as one circle – the first circle); and  
excluding the second medial axis sample circle from the subset of medial axis sample circles based on determining that the second medial axis sample circle and the first medial axis sample circle overlap more than the overlap threshold (e.g., circles C1 and C2 are shown overlapped when the overlapping area between the two circles is less than or equal to the allowed overlap area or percentage; Browne: c. 5 L.4-5 and Fig. 11.  However, when the intersection is greater than a%, the overlap is not allowed or invalidated and the two circles combine together, such as the greater circle covers the smaller circle.  As the second circle with center 0.01 times distance between the two centers is close to the first circle and the intersection between the two circles is more than a threshold that makes the two circles indistinguishable and hence they are represented as one circle – the first circle.  Therefore, the second is not shown within the contour K1 of the object).

Regarding claim 6, the combined teaching of Browne and Watanabe teaches the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate an enhanced two-dimensional graphical object or an enhanced three-dimensional graphical object by applying, based on the sample circle representation for the digital shape, the digital shape to a two-dimensional graphical object or a three-dimensional graphical object (e.g., Beneficial embodiments of the above solution are described in a second and further aspects of the disclosure. Kinds of visual feature areas may include at least intensity, chrominance, and orientation (second aspect of the disclosure). Intensity, chrominance, and orientation are features likely to strike a person's eye the moment the person claps his/her eyes on them. Therefore, including these factors as visual feature areas is beneficial for performing a high-level texture evaluation.  Watanabe: [0012]. The present invention discloses a method, apparatus and computer program product for positioning a plurality of sub-images such as spheres or circles within a bounded image (such as a character). The size (e.g., radius) and/or packing density of the sub-images can be varied in accordance with the distance of a point where the sub-image is to be located from a reference line (131, 171) which can be internal or external of the bounded image. The use of actual and virtual dimensions (ra, rv) enables overlapping and spaced apart sub-images to be created. A threshold test is also able to prevent display of sub-images below a certain size.  Browne: Abstract. In FIG. 28 a three dimensional boundary is filled with circles in a manner analogous to that of FIG. 12.  Browne: c.8 L.49-50 and Fig. 28).

Regarding claim 7, the combined teaching of Browne and Watanabe teaches the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the plurality of medial axis sample circles by generating medial axis sample circles enclosed by the plurality of digital boundary points of the digital shape (e.g., FIG. 1 shows a contour K1 including a plurality of visual feature points, which are combined with each other and form an area easy for a human to perceive visually. A topological skeleton (medial axis) MA1 of the contour K1 is obtained by determining circles which inscribe the contour K1 at two or more tangent points, and by connecting center points of these circles into a linear shape.  Watanabe: [0043] L.1-7 and Fig. 1).

Regarding claim 17, Browne teaches in a digital media environment for generating graphical designs, a computer- implemented method for generating digital shape approximations (e.g., In accordance with one aspect of the present invention there is disclosed a method of creating a bounded image from a plurality of sub-images, said method comprising the steps of: (1) defining a boundary for said image, (2) specifying parameters of each said sub-image, and (3) creating said sub-images within said boundary whilst maintaining a spatial relationship of at least one parameter within said boundary. Browne: c.2 L.22-30) comprising:
identifying a digital shape comprising one or more boundaries (e.g., FIG. 1 illustrates a typical 2-dimensional region 11 formed into the character R defined by a set of closed 2-dimensional outline curves 12. That the region defies a character shape is only by way of example. The region 11 could simply be a rectangle in the case of a textile pattern. Browne: c.5 L.6-10 and Fig. 1); 
determining a plurality of digital boundary points for the one or more boundaries of the digital shape (e.g., FIG. 4 demonstrates the principle of tangential packing in accordance with a first embodiment. A circle 41 with centre C 44 exists within the region R relative to the outline 42. Contour lines 43 radiating inward from 42 indicate distance from 42 within R. A random direction is chosen indicated by the vector v 48 radiating from C. The vector v intersects the circle 41 at point P 46 and intersects line 42 at the point Q 45.  Browne: c.4 L.35-42); and 
performing a step for generating a sample circle representation for the digital shape based on the plurality of digital boundary points (e.g., FIG. 23 illustrates this process, which can be achieved by compressing the outline or boundary 231 horizontally during the pre-packing step 501, performing the packing as described above to result in uniformly packed circles 232, and then decompressing the boundary 231 during the post-packing step 513 of FIG. 5. The circle's centres are repositioned during the decompression stage, resulting in a directionally biased density variation.  Browne: c.8 L.15-22 and Fig. 23; reproduced below for reference. 

    PNG
    media_image8.png
    459
    560
    media_image8.png
    Greyscale

FIG. 25 illustrates this process, which can be achieved by compressing the outline 251 vertically during the pre-packing step 501, performing the packing as described above to create uniformly distributed circles 252, and then decompressing the outline 251 during the post-packing step 513. The circle's centres are repositioned during the decompression stage, resulting in directionally biased density variation. It will be apparent that compression need not be restricted to the horizontal and vertical directions, and can be applied along any direction.  Browne: c.8 L.28-37; reproduced below for reference.  

    PNG
    media_image9.png
    369
    750
    media_image9.png
    Greyscale

It can be seen from Figs. 23 and 25 that plurality of circles touch two boundary points).
Though Browne is sufficient to teach “generating a sample circle representation for the digital shape based on the plurality of digital boundary points”, out of the abundance of caution, the examiner cited Watanabe to explicitly teach the feature with “The visual skeleton feature determiner may set, for each pixel of the image, a plurality of annular portions which are defined by a plurality of circles having different diameters and centering about each of the pixels, may determine an intensity of a visual stimulus within each of the annular portions by calculating an intensity of a visual stimulus of each of the pixels included in each of the annular portions, and may determine visual skeleton features for each of the pixels based on the intensity of the visual stimulus within each of the annular portions (fourth aspect of the disclosure). This embodiment is beneficial inasmuch as the visual skeleton features included in each of the pixels can be determined precisely while adding surrounding visual skeleton features and effectively eliminating influence of noise.” (Watanabe: [0014]) and “FIG. 1 shows a contour K1 including a plurality of visual feature points, which are combined with each other and form an area easy for a human to perceive visually. A topological skeleton (medial axis) MA1 of the contour K1 is obtained by determining circles which inscribe the contour K1 at two or more tangent points, and by connecting center points of these circles into a linear shape. In other words, it can be said that the contour K1 is recognized by recognizing the contour of MA1. FIG. 2 illustrates the topological skeleton of a cat viewed from the side. This topological skeleton is referred to as MA2. FIG. 3 illustrates the topological skeleton of a human hand. This topological skeleton is referred to as MA3.” (Watanabe: [0043] and Fig. 1).

Regarding claim 18, the combined teaching of Browne and Watanabe teaches the computer-implemented method of claim 17, further comprising applying, based on the sample circle representation for the digital shape, the digital shape to a two-dimensional graphical object (e.g., FIG. 3 illustrates a typical prior art circle packing of R; Browne: c.2 L.64 and Fig. 3; reproduced below for reference.

    PNG
    media_image10.png
    267
    420
    media_image10.png
    Greyscale

) or a three-dimensional graphical object (e.g., FIG. 28 illustrates the application of the invention to three dimensions; Browne: c.3 L.53-54 and Fig. 28).

Regarding claim 19, the combined teaching of Browne and Watanabe teaches the computer-implemented method of claim 17, wherein the sample circle representation comprises a plurality of sample circles that encompass the digital shape and are connected at centers of the plurality of sample circles (e.g., Given two neighbouring tangential circles C1 111 with virtual radius rv1 113 and actual radius ra1 114, and C2 112 with virtual radius rv2 115 and actual radius ra2 116, it is shown that the circles are tangential on their virtual radii which touch at the point T 117. This is because packing is performed on the virtual radii as described in steps 506 and 507 of the circle packings loop of FIG. 5. In the case of FIG. 11 the actual radii are greater than the virtual radii, resulting in a denser packing and overlap of circles. This conflicts with packing conditions (c) and (d) but is allowed as it is often desired as an artistic effect.  Browne: c.6 L.48-58.  Overlap of the two circles is connection of two circles (centers). The overlap is allowed if a measure of allowed overlap (for example, less than %) between neighbouring circles).

Regarding claim 20, the combined teaching of Browne and Watanabe teaches the computer-implemented method of claim 17, wherein the sample circle representation comprises a plurality of sample circles that are enclosed by the digital shape and connected based on a medial axis of the digital shape (e.g., FIG. 1 shows a contour K1 including a plurality of visual feature points, which are combined with each other and form an area easy for a human to perceive visually. A topological skeleton (medial axis) MA1 of the contour K1 is obtained by determining circles which inscribe the contour K1 at two or more tangent points, and by connecting center points of these circles into a linear shape.  Watanabe: [0043] L.1-7 and Fig. 1).

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Browne in view of Watanabe as applied to claim 1 and further in view of Chou et al. (6,157,750).

Regarding claim 5, the combined teaching of Browne and Watanabe teaches the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the sample circle representation by connecting the subset of medial axis sample circles based on the medial axis for the digital shape (e.g., A topological skeleton (medial axis) MA1 of the contour K1 is obtained by determining circles which inscribe the contour K1 at two or more tangent points, and by connecting center points of these circles into a linear shape. Watanabe: [0043] L.3.7.  See 5_1 below).
While the combined teaching of Browne and Watanabe does not explicitly teach, Choi teaches:
(5_1). to generate the sample circle representation by connecting the subset of medial axis sample circles based on the medial axis for the digital shape (e.g., A planar shape that represents a basic shape element or a character can be expressed by a computer graphics object known as the medial axis transform. The medial axis of a shape is the set of the centers of all the maximal inscribed circles, and when the radius information is also included, it is called the medial axis transform.  Choi: c.2 L.23-28. The circles in FIG. 2 are maximal inscribed circles, and instead of finding every possible inscribed circles, only a few of them are found and the medial axis transform is then approximated with these chosen circles.  Choi: c.2 L.45-49 and Fig. 2; reproduced below for reference.

    PNG
    media_image11.png
    647
    865
    media_image11.png
    Greyscale

It can be seen from Fig. 2 that plurality of circles are connected by overlapping one another with their centers on the medial axis).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Choi into the combined teaching of Browne and Watanabe so that plurality of circles overlap (connect) one another to form the shape of the object.

Allowable Subject Matter
Claims 8-16 are allowable.
The following is a statement of reasons for the indication of allowable subject matter for Claims 8-16. 
Independent Claim 8 is distinguished from Browne et al. (6,822,652) because the combination of all limitations in each independent claim, particularly the limitations similar to: “each enclosing circle encloses a corresponding group of digital boundary points and a portion of the digital shape, and at least one enclosing circle encompasses an area external to the digital shape” and it is allowed.

Claims 9-16 are directly or indirectly dependent from claim 8 and they are allowed.

Response to Arguments
Applicant’s arguments filed on September 17, 2021 have been fully considered but they are directed toward newly amended claims and are believed to be answered and therefore not persuasive in view of the new ground(s) of rejection presented above.
R1.	The applicant amended claims 1-4 and 6-7 to recite “medial axis sample circle(s)” for “sample circle(s)”.  The examiner applied the reference of Watanabe to teach the medial axis sample circle(s) with Fig. 1.
R2.	The applicant argued on p.13 para. 3 lines 2-5 that “In particular, the Office Action fails to establish that Browne discloses the step-plus-function limitation of "performing a step for generating a sample circle representation for [a] digital shape based on [a] plurality of digital boundary points" as recited by independent claim 17.”
The examiner disagreed respectfully.  Figs. 23 and 25 of Browne illustrates plurality of circles that have tangents with two boundaries (that is two (plurality of) boundary points).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611